Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents cited in the information disclosure statement of 9 April 2019 have been considered with respect to the provided English abstracts. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recites the limitation "the element A".  There is insufficient antecedent basis for this limitation in the claims nor in claims 1 and 2 from which these claims depend. The first teaching of element A is in claims 3 and 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ding et al article.
	This article teaches self-activated Ca3B2N4 fluorescent materials which are excited by light having a peak in the range of 300-350 nm and has an emission peak of 550 nm or 575 nm, depending on the phase of the calcium boron nitride. These materials fall within the materials of claims 1-4, 18 and 19. The article teaches a light emitting device comprising these fluorescent materials and a UV emitting LED and thus it teaches the claimed devices. The articles teaches the materials are produced by mixing calcium nitride and boron nitride and heat treating the mixture in a nitrogen atmosphere. Since there is no teaching of a pressure for the heating atmosphere, this indicates that the pressure was at standard pressure, which is 1 atmosphere. The article teaches the claimed process. 
	Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Li et al article.
	This article teaches self-activated Mg3BN3 fluorescent materials which are excited by light having a peak in the range of 365-97 nm and has an emission peak of 617 nm, depending on the phase of the calcium boron nitride. These materials fall within the materials of claims 1 and 2. The article teaches a light emitting device comprising these fluorescent materials and a LED and thus it teaches the claimed devices. The articles teaches the materials are produced by mixing magnesium nitride and boron nitride and heat treating the mixture in a N2/H2 atmosphere, a reducing atmosphere, in a vacuum furnace, which indicates that the heat treating pressure is less than 1 atmosphere. The article teaches the claimed process. 
Claims 1, 3, 8, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0506223.
This reference teaches boron nitride fluorescent materials activated with Sm, Pr and/or Ce. The reference exemplifies SrBa8(BN2)6:1%Ce and SrBa8(BN2)6:1%Pr which has at least one emission peak in the range of 480 and less than 650 nm nm as excited by light having a peak in the rage of 250-460 nm. These formulas can be rewritten as (Sr0.1Ba0.89)3B2N4:M0.003 where M is Ce or Pr. These materials fall within that of claims 1 and 3. The reference teaches light emitting devices comprises these phosphors and a LED, which anticipates the device of claims 8 and 10. These materials are produced by mixing BN, Sr3N2, Ba3N2, and either CeN or PrN and heat treating them in nitrogen/hydrogen, which is a reducing atmosphere. Since there is no teaching of a pressure for the heating atmosphere, this indicates that the pressure was at standard pressure, which is 1 atmosphere. The reference anticipates the claimed process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 4,409,193.
	This reference teaches magnesium boron nitride of the formula Mg3B2N4 and the process for making it. The process is to mix magnesium nitride and boron nitride in a 3:2 ratio and to heat treat the mixture at 950-1250oC at atmospheric pressure in nitrogen (col. 3, lines 45-49 and col. 6, lines 24-51). The taught temperature range overlaps the claimed range and the other processing steps are the same as that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught formula falls within that of claims 3, 4, 18 and 19. While the reference does not teach that the taught magnesium boron nitride is fluorescent; one of ordinary skill in the art would expect that the magnesium boron nitride produced by firing the mixture in the overlapping temperature range inherently have the claimed properties, absent any showing to the contrary. The reference suggests the claimed materials and process.
Claims 1, 8, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 20160186054.
	This reference teaches a boron nitride fluorescent material having the formula M3-xB1-yN3-2/3x-y:E, where M is at least one of Ca, Sr, Mg and Ba; E can be Ce, Mn or Pr, 0<x<1 and 0<y<0.9. The fluorescent material is produced by mixing boron nitride, M3N2 where M is at least one of Ca, Sr, Mg and Ba and a chloride of E and heating the mixture at 1000-1300oC under a pressure of 0.1-0.9 MPa, or about 0.987 to 8.88 atm. The taught temperature range overlaps the claimed range and the other processing steps are the same as that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. While the reference does not teach the excitation and emission spectra of the Ce, Pr and Mn activated boron nitride fluorescent material; one of ordinary skill in the art would expect that the magnesium boron nitride produced by firing the mixture in the overlapping temperature range inherently have the claimed properties, absent any showing to the contrary. The reference teaches a light emitting device comprising the taught fluorescent material and an . 
Claims 1, 5, 7, 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0506223.
	This reference teaches boron nitride fluorescent materials activated with up to 10 mol% Sm, Pr and/or Ce. One of the preferred formulas is AE4.5(BN2)3:xM where AE is at least one of Ca, Ba, Sr and Mg, M is at least one of Sm, Pr and Ce and 0<x<0.1. This formula can be rewritten as AE3B2N4:xM where 0<x<0.67. This x range falls within that of claim 3 and overlaps that of claim 7. The reference suggests that AE can be Ca or combinations of Ca and at least one of Ba, Sr and Mg. This suggests the compositions of claims 5 and 7. The reference teaches light emitting devices comprises these phosphors and a LED, which suggests the device of claims 8 and 10. These materials are produced by mixing BN, nitrides of AE, and a Ce, Sm and/or Pr source and heat treating the mixture in a reducing atmosphere at 1000-1700oC, which overlaps the claimed temperature range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since there is no teaching of a pressure for the heating atmosphere, this indicates that the pressure was at standard pressure, which is 1 atmosphere. While the reference does not teach the excitation and emission spectra of the boron nitride fluorescent material of the formula AE3B2N4:xM where 0<x<0.67, when AE is Ca, Ba, Sr, Mg and mixtures thereof and M is Sm, Ce and/or Pr, with the exception of (Sr0.1Ba0.89)3B2N4:M0.003 where M is Ce or Pr; one of ordinary skill in the art would expect these other taught boron nitride produced by firing the mixture in the overlapping temperature . 
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is not teaching or suggestion in the cited art of record of a self-activated boron nitride fluorescent material of the formula A3B2N4 where A is calcium and optionally at least one other alkaline earth element where the material has at least one emission peak in the range of 480 nm to less than 550 nm as excited by light having a peak in the rage of 250-460 nm. The closest art is the Ding et al article but the taught fluorescent materials have emission peaks outside the claimed range. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/17/21